Title: To Alexander Hamilton from Peter Colt, 28 February 1793
From: Colt, Peter
To: Hamilton, Alexander


Paterson [New Jersey] 28 Febuy. 1793
Sir:
On examining mr. Pearce’s acct. I find he has recieved a considerable Sum of Money from you & that mr. Parkinson has also been furnished with Some Money in part of his act. There is no charges made by the Society against you to cut up this act. except three Hundred Dollars which mr Walker paid to your Order—neither is there any documents in this office which can serve to shew if you have been reimbursed your advances, or from what Quarter the Money has come. I can only conjecture it has been had through Colo Duer, the former Governor; from whom I am told no accounts can be obtained. I must therefore pray you to cause a copy of your accounts with the Society to be made out & sent me here, as soon as can be conveniently done; that I may be enabled to lay before the Board of Directors a compleat Statement of their Funds &c. An acct. from the Bank of the united States up to this time is also wanted; as the cashier may not know of my appointment he may not choose to make me the return. I must therefore, for this once, request your interferance in procuring this return; as the orders for drawing out the Monies of the Banks have never been registered here it will be necessary that the Bank name the persons to whom Monies have been paid.
When I arrived at Paterson I found Messrs. Hall, Marshall & Pearce, totally dissatisfied with their Situation & prospects—the two latter requesting to be discharged. Mr. Marshall has demanded that his Salary be raised to £200 Sterlg ⅌ annum, without which he declares he will not continue in the Service of the Society. As I do not find I am authorised to make any contracts of this nature I have referd him to mr Low. He went to New York yester day to bring this Business to a close. I have been told that mr. Pearce is dissatisfied with his Salary; but he has said nothing to me on the Subject. I have this moment learned that he leaves this with mr Hall, this day, for Philadelphia. I presume therefore you will be informed of his demand. Marshall & Pearce appear, as far as I can judge of their Branches, perfectly masters of their Business; & very valuable Men to the Society, & that they cannot be discharged without the Society Sustaining great loss. They will be ready with their work Sooner than we can get command of the water.
Several Buildings which have been ordered for manufactures, are extremely wanted, as well as a durable building for the purposes of general Magazine or Store House; but Majr. L’.Enfant, to whom this part of the Business has been confided, not being here, nothing can be done; and our weavers are working by the day in such wretched Sheds, that they loose half their time. In short no arrangments can be made for puting things on a more durable & advantagious footing untill the Majr. returns on the ground.
Knowing how much you have the success of this institution at heart has induced me to make you this communication.
I am, Sir   most respectfully   your obedient   humbl. Servant
P. Colt
Alexr. Hamilton EsquireSecretary of the Treasury
